Citation Nr: 1129463	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-01 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for chronic mild strain of the third and fourth fingers with osteoarthritis, left hand, residuals, severed tendons, currently evaluated as 10 percent disabling.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for allergic rhinitis.

3.  Entitlement to service connection for a chronic upper respiratory disability, to include allergic rhinitis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an acquired psychiatric disability.

6.  Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 1973 to July 1978.
 
The issue of entitlement to service connection for an acquired psychiatric disability comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2009, a statement of the case was issued in November 2010, and a substantive appeal was received in December 2010.  

The remaining issues on appeal come before the Board on appeal from an April 2006 rating decision by the RO.  A notice of disagreement was received in July 2006, a statement of the case was issued in December 2007, and a substantive appeal was received in January 2008.  

A Board hearing at the local RO was held in April 2011 before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  The record was held open for 60 days until June 19, 2011 so that the Veteran could obtain additional treatment records.  

The Board observes that the U. S. Court of Appeals for Veterans Claims (Court) recently found that the use of 'condition(s)' in regulation 38 C.F.R.  § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issues pertaining to service connection for a chronic upper respiratory disability and an acquired psychiatric disability have been recharacterized as set forth on the front page of this decision in accordance with Clemons.  

In February 2011, the Veteran filed a claim for service connection for diabetes mellitus, type II.  As this issue has not been adjudicated by the RO, it is not before the Board and is referred back to the RO for appropriate development.  

The issues of entitlement to an initial higher rating for left hand fingers and entitlement to service connection for chronic upper respiratory disability, hypertension, an acquired psychiatric disability and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for allergic rhinitis was denied by the RO in a September 1978 rating decision; a notice of disagreement was not received to initiate an appeal from this decision.

2.  Certain evidence received since the September 1978 rating decision in connection with the allergic rhinitis claim is not cumulative or redundant of evidence of record in September 1978 and relates to an unestablished fact necessary to substantiate the claim.

CONCLUSIONS OF LAW

1.  The September 1978 rating decision, which denied entitlement to service connection for allergic rhinitis, is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
3.  New and material evidence has been received since the September 1978 rating decision denying service connection for allergic rhinitis and, thus, the issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal involves the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for allergic rhinitis.  Entitlement to service connection for allergic rhinitis was denied in a September 1978 rating decision because the RO determined that it was a constitutional and developmental abnormality.  The Veteran failed to submit a notice of disagreement with respect to this issue.  Under the circumstances, the September 1978 rating decision became final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence of record at the time of the September 1978 rating decision included service treatment records and a September 1978 VA examination.  The service treatment records showed treatment for numerous upper respiratory infections as well as a finding of perennial rhinitis.  The VA examination also diagnosed perennial rhinitis, etiology undetermined.  Again, the RO denied the claim finding that the Veteran's rhinitis was a constitutional or developmental abnormality.  

Since the September 1978 rating decision, additional evidence has become part of the record, including private and VA treatment record and Board hearing testimony from the Veteran.  Importantly, January 2005 private treatment records showed that the Veteran had been diagnosed with chronic sinusitis, allergic rhinitis, nasal obstruction and inferior turbinates hypertrophy.  The Veteran also testified that he has experienced upper respiratory/allergy symptoms since service.  

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

The testimony provided by the Veteran indicated that he has had pertinent symptomatology since service.  The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, current private treatment records appear to show objective findings of other chronic upper respiratory disabilities besides allergic rhinitis that may not be considered congenital or developmental abnormalities.  

Therefore, the Board finds that the additional evidence submitted since the September 1978 rating decision is new and material.  The evidence is not redundant of evidence already in the record, and the evidence relates to the unestablished fact of whether the Veteran has a chronic upper respiratory disability that manifested in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for allergic rhinitis is reopened.  38 U.S.C.A.  § 5108.

In conclusion, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this point since it is anticipated that any VCAA deficiencies will be remedied via the actions directed in the remand section of this decision.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence has been received to reopen the issue of entitlement to service connection for allergic rhinitis.  To that extent, the appeal is granted, subject to the directions set forth in the following Remand section of this decision.

REMAND

The Veteran is claiming that his service-connected chronic mild strain of third and fourth fingers with osteoarthritis, left hand, residuals, severed tendons warrant an initial higher rating.  The Veteran was afforded a general VA examination for pension purposes in October 2005.  However, at the April 2011 Board hearing, the Veteran testified that the severity of his service-connected disability had worsened since the examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances, based on the Veteran's hearing testimony, the Board finds that new VA examination is necessary to determine the current extent of the Veteran's service-connected left hand disability. 

In light of the reopening of the issue of service connection for chronic upper respiratory disability, the Board finds that given the numerous instances documented in service of upper respiratory infections as well as the post-service diagnoses, the Veteran should be afforded a VA examination to determine the etiology of any current chronic upper respiratory disability.  The Board notes that diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be based on the whole evidentiary showing.  38 C.F.R.  § 3.380 (2010).

Further, when determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Thus, given that the Veteran is already service-connected for another respiratory disability, specifically bronchial asthma, the VA examination should also address whether any chronic upper respiratory disability is secondary to the Veteran's bronchial asthma.  See 38 C.F.R. § 3.310.  

Moreover, with respect to the issues of service connection for hypertension and an acquired psychiatric disability, service treatment records showed elevated blood pressure readings on numerous occasions.  Further, an October 1974 service treatment record showed that the Veteran returned with increased nervousness and anxiety.  Another April 1976 record showed that the Veteran was to be evaluated by Social Services for possible treatment of nervous condition.  Current VA treatment records also showed objective findings of hypertension and paranoid schizophrenia and the Veteran has indicated that these disabilities have continued since service.  Given the instances in service, the Veteran's hearing testimony of continuing symptomatology and a diagnosis of a current disability, the Boards finds that the Veteran should also be afforded VA examinations with etiological opinions with respect to these issues.

Further, it does not appear that the Veteran's mental health records during his time in service have been requested.  Thus, these records must also be obtained. 

With respect to the issue pertaining to the low back, the Veteran testified at the Board hearing that he received treatment for his back shortly after service at Keesler Air Force Base Medical Center.  Although the record was held open for 60 days, these records were not submitted.  The Board finds that as these records are pertinent to this issue, they must also be obtained.  

At the Board hearing, the Veteran claimed that he received treatment at the VA Medical Center (VAMC) in Washington, D.C. for his low back.  While it appears that a request for these records was made in September 2005, it is unclear whether a response was ever received.  Therefore, in light of the need to remand this issue for other records, the Board finds that the RO should request all treatment records from 1978 to the present from the VAMC in Washington, D.C.  
Moreover, in light of the need to remand for other matters, the RO should also take appropriate action to obtain all VA treatment records from the Montgomery, Alabama VAMC from April 2008 to the present.  

Lastly, during the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  The Board notes that the Veteran received notice compliant with Dingess in April 2008 with respect to his claim for a psychiatric disability.  However, with respect to the remaining disabilities on appeal, although the Veteran received VCAA notice in September 2005, the notice did not provide the information and evidence necessary to establish a disability rating or effective date.  Since the Board is remanding these issues for other matters, it is reasonable for the RO to give additional VCAA notice to comply with Dingess.  Moreover, at the Board hearing, the Veteran indicated that after service, he received private treatment for his disabilities on appeal.  While some private treatment records have been associated with the claims file, the RO should request that the Veteran submit any additional private treatment records or an authorization for such records.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the issue on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet.App.473 (2006).  In the notice, the RO should also specifically request that the Veteran submit any additional private treatment or an authorization for such records
2.  The RO should request the Veteran's mental health service treatment records.  If these records are unavailable, it should be clearly documented in the claims file.  

3.  The RO should request all treatment records from 1978 to the present from Keesler Air Force Base Medical Center.  If these records are unavailable, it should be clearly documented in the claims file.  

4.  The RO should request all treatment records from 1978 to the present from the Washington, D.C. VAMC.  If these records are unavailable, it should be clear documented in the claims file.  

5.  The RO should obtain all treatment records from April 2008 to the present from the Montgomery, Alabama VAMC.  If these records are unavailable, it should be clearly documented in the claims file.  

6.  After completion of the additional development described above, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his chronic mild strain of third and fourth fingers with osteoarthritis, left hand, residuals, severed tendons.  The claims file must be reviewed in conjunction with the examination.   All necessary medical and appropriate medical tests should be conducted.  The examiner should report findings that allow for rating under the appropriate criteria. 

7.  After completion of the additional development described above, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of any currently manifested chronic upper respiratory disabilities.  The claims file must be reviewed in conjunction with the examination.  The examiner should identify all current disabilities of the upper respiratory system, to include the presence of allergic rhinitis, sinusitis, allergies, or hay fevers.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

      a)  Whether any diagnosed condition pre-existed service, or whether it is at least as likely as not (a 50% higher degree of probability) that any currently diagnosed condition was first manifested in service.  If a condition existed prior to service, the examiner should opine as to whether such was aggravated by service, to include consideration of whether signs and symptoms consistently resolved with the removal of the allergen trigger, such as seasonal pollens.

      b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any current chronic upper respiratory disability is proximately due to, or caused by, the Veteran's service-connected bronchial asthma.  

     	c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any current chronic upper respiratory disability has been aggravated by the Veteran's service-connected bronchial asthma.

The examiner should provide a clear rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative. 

8.  After completion of the additional development described above, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of his hypertension.  The claims file must be reviewed in conjunction with the examination.  After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension manifested during service or within one year of discharge from service.  

The examiner should provide a clear rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

9.  After completion of the additional development described above, the Veteran should be scheduled for an appropriate VA psychiatric examination to determine the nature, extent and etiology of any currently manifested psychiatric disabilities.  The claims file must be reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should clearly report all acquired psychiatric disabilities and offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current acquired psychiatric disabilities are causally related to service.
The examiner should provide a clear rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

10.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

11.  Thereafter, the RO should review the expanded record and determine if the benefits sought on appeal can be granted.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


